Citation Nr: 1133437	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  10-25 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disorder, to include as secondary to a service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

A hearing was held in July 20011, by means of video conferencing equipment with the appellant in Lincoln, Nebraska, before the undersigned acting Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  The Veteran has not been shown to have current bilateral hearing loss that manifested in service or within one year thereafter or that is related to his military service.

2.  The Veteran has been shown to have tinnitus that is related to his military service.

3. The Veteran has not been shown to have a back disorder that manifested in service or within one year thereafter or that is related to his military service or to a service-connected disability.

CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in active service, nor may sensorineural hearing loss be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  A back disorder was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter was sent to the Veteran in March 2010, prior to the initial decision in May 2010.  That letter fully addressed all notice elements.  In this regard, the letter provided information as to what evidence was required to substantiate claims for service connection and notified him of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  He has not identified any outstanding records that are relevant to his claims being decided herein.  Additionally, the Veteran was provided the opportunity to testify at a hearing before the Board.

In addition, the Veteran was afforded VA examinations in April 2010 and November 2010 in connection with his claims for service connection for bilateral hearing loss, tinnitus, and a back disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the VA examinations and medical opinions obtained in this case are more than adequate, as they are predicated on a full reading of the service treatment records as well as the post-service medical records contained in the Veteran's claims file. They consider all of the pertinent evidence of record, to include the statements of the appellant, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).
 
For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, including arthritis and organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d) (2009).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

I.  Bilateral Hearing Loss

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.  His service treatment records are negative for any complaints, treatment, or diagnosis of hearing loss.  In fact, a January 1981 audiogram found his hearing to be within normal limits.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
5
LEFT
5
0
10
0
0

Moreover, the evidence of record does not show that he complained of or sought treatment for hearing loss immediately following his separation from service or for many years thereafter.  Indeed, there are no medical records pertaining to hearing loss prior to him filing his claim in March 2010.  Therefore, the Board finds that bilateral hearing loss did not manifest in service or for many years thereafter.  

The Board does note that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board notes that the Veteran has contended that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his hearing loss resulted.  Specifically, he has claimed that he was exposed to trucks, guns, claymores, and hand grenades.  The Veteran is considered competent to relate a history of noise exposure during service. See 38 C.F.R. § 3.159(a)(2).  

Nevertheless, the Veteran has not been shown to have hearing loss by VA standards.  While the April 2010 VA examination found him to have some hearing impairment, his pure tone threshold results were not sufficient to qualify as an impaired hearing disability under 38 C.F.R. § 3.385.  VA treatment records dated in August 2010  do show that the Veteran was issued hearing aids; however, the records does not indicate that the Veteran's impaired hearing worsened to the degree necessary to be an impaired hearing disability for VA purposes.  Indeed, there were no audiometric results showing that the requirements of 38 C.F.R. § 3.385 had been met.  Moreover, at his July 2011 hearing, the Veteran testified that his current level of hearing impairment was roughly the same as it had been at the time of the April 2010 examination.  

The evidence of record does not include any other audiograms containing the results necessary to determine whether the Veteran meets the criteria for hearing loss pursuant to 38 C.F.R. § 3.385.  In addition, the Veteran has not identified or submitted any additional medical records documenting him as having current bilateral hearing loss as defined by VA standards. Therefore, the Board finds that the evidence does not establish that the Veteran currently has a diagnosis of bilateral hearing loss pursuant to 38 C.F.R. § 3.385.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Moreover, to the extent that the Veteran has some decreased hearing, the April 2010 VA examiner opined that it was less likely than not that the Veteran's hearing loss was a result of noise exposure during his military service.  She noted that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift, which usually abates in 16 to 48 hours after exposure.  She indicated that impulse noise may also result in immediate and permanent hearing loss.  Because damage from noise exposure occurs at the time of exposure, the examiner commented that a normal audiogram subsequent to the noise exposure would verify that hearing recovered without a permanent threshold shift (hearing loss).  The examiner further stated that additional noise exposure, aging, and health conditions since the Veteran's military separation were likely contributing factors in the Veteran's hearing loss.  There is no evidence of record showing otherwise.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for bilateral hearing loss is not warranted.


II.  Tinnitus

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.  He has contended that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his tinnitus resulted.  As discussed above, the Veteran is considered competent to relate a history of noise exposure during service. See 38 C.F.R. § 3.159(a)(2).

In addition, the Veteran is competent to provide evidence about what experiences; i.e., he is competent to report that he has experienced ringing in his ears. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Moreover, the April 2010 VA examiner appears to assess the Veteran as having tinnitus.  Therefore, the Board finds that the Veteran does currently have tinnitus.
 
Thus, the remaining question pertaining to service connection is whether the Veteran's current tinnitus is related to his military noise exposure.  His service treatment records are negative for any complaints, treatment, or diagnosis of tinnitus, and the April 2010 VA examiner rendered a negative etiological opinion.  However, during his April 2010 VA examination and again at his July 2011 hearing, the Veteran stated that the disorder began right after a training claymore went off within 35 feet of him.  He claimed that he continued to have intermittent, but recurrent tinnitus ever since that time.  

The Veteran is competent to report his experience and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to observable symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

There is no reason to doubt the credibility of the Veteran's statements that he has had tinnitus since his military service other than a lack of contemporaneous medical evidence documenting such complaints.  The Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issues at hand.  The Board also observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran currently has tinnitus that has been continuously present since his military service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for tinnitus is warranted.


III.  Back Disorder 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a back disorder.  His service treatment records do show that he was assessed as having a lumbosacral strain in January 1981 due to posture and poor muscle tone.  However, the remainder of his service treatment records are negative for any complaints, treatment, or diagnosis of a back disorder, and the Veteran did not seek treatment until many years following his separation from service.  In fact, he has not alleged that he developed a chronic disorder in service or has had a continuity of symptomatology.   Instead, he told the November 2010 VA examiner that he developed his current low back pain approximately 15 to 20 years earlier, which would have been between 1990 and 1995.  Thus, any symptomatology the Veteran may have experienced in service appears to have been acute and transitory and to have resolved without residuals prior to his separation. Therefore, the Board finds that a back disorder did not manifest in service or within one year thereafter.

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of a back disorder, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a back disorder manifested during service or within close proximity thereto, the medical evidence of record does not link any current diagnosis to the Veteran's active service.  The April 2010 VA examiner reviewed the claims file and performed a physical examination.  She noted that the Veteran had sustained a low back strain once in 1981 and that there were no medical records documenting any chronicity.  The examiner did diagnose him with multilevel degenerative disc disease of the lumbar spine, but opined that the disorder was less likely than not caused by or a result of his military service.  In so doing, she reiterated that there was a lack of any chronicity or continuity since he was seen once in service.  

Indeed, as previously noted, the Veteran has not specifically alleged that his back disorder is directly related to service, as he has instead claimed that it is secondary to his service-connected left ankle disability.  Therefore, the Board finds that a back disorder did not manifest during service or for many years thereafter and has not been shown to be causally or etiologically to an event, disease, or injury in service.

As to the Veteran's claim that his back disorder is related to his service-connected left ankle disability, the Board also finds that the medical evidence of record does not support this contention.  Although the Veteran has a current diagnosis of a back disorder and is service-connected for chronic left ankle sprains with degenerative changes at the tibiotalar joint, the medical evidence has not established a relationship between these disorders.  In this regard, the November 2010 VA examiner reviewed the claims file and performed a physical examination after which he opined that it was less likely than not that the Veteran's current back disorder was caused by or a result of his service-connected left ankle disability.  The examiner noted that arthritis of the spine can sometimes result from a gait imbalance, but he stated that, in this case, the Veteran did not have an abnormal gait.  He also observed that the Veteran has worked as a truck driver for more than 30 years, which was well known to cause repeated microtrauma to the lumbar spine and the development of disc disease.  The examiner further commented that degenerative changes of the lumbar spine is the result of normal aging and usually seen in anyone over the age of 50.  

There is no medical evidence otherwise relating the Veteran's current back disorder to his service-connected left ankle disability.  Thus, service connection is not warranted on a secondary basis.  Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a back disorder.

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a back disorder is not warranted.





ORDER

Service connection for bilateral hearing loss is denied.

Subject to the provisions governing the award of monetary benefits, service connection for tinnitus is granted.

Service connection for a back disorder is denied.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


